Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/042,884 which was filed on 7/23/2018 and is a CON of 14/833,003 filed 08/21/2015. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered. 

Response to Amendment
In the reply filed 6/13/2022, claims 21, 28, and 35 have been amended. No new claims have been added or canceled.  Accordingly claims 21-40 stand pending.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant also argues that Rice does not teach “responsive to a change in a data materialization workload for the plurality of materialization nodes, add one or more materialization nodes to or remove one or more materialization nodes from the plurality of materialization nodes”.  The examiner respectfully disagrees.  Rice teaches in paragraphs 33 and 43 an elastic database system that can add nodes to scale out and increase database performance and transactional throughput to meet changing database demands.  This is interpreted as adding one or more nodes, e.g. materialization nodes, in response to a change in a data materialization workload, e.g. database demands.  Therefore, the examiner is not persuaded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 27, 28, 31, 35, 38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,031,935 in view of Rice et al. (US2016/0350392), hereinafter Rice, Tatemura et al. (US2013/0110767), hereinafter Tatemura, and Ranganathan et al. (US20100198855), hereinafter Ranganathan.  Although the claims at issue are not identical, they are not patentably distinct from each other.  All limitations in claims 21, 24, 27, 28, 31, 35, 38, and 40 of the instant application are found in claims 1, 2, and 5 of the parent application except for “configure, responsive to the request indicating the partitioning instructions for the materialization of writes indicated in committed transaction entries of a journal directed to the first data object, a plurality of materialization nodes and write appliers for respective partitions of the first data object in accordance with the partitioning instructions, including a first materialization node and a first write applier for a first partition of the first data object and a second materialization node and a second write applier for a second partition of the first data object, wherein the first write applier is configured to identify a first set of writes corresponding to the first partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified first set of writes to the first partition of the first data object at the first materialization node, and wherein the second write applier is configured to identify a second set of writes corresponding to the second partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified second set of writes to the second partition at the second materialization node”.  However Rice, Tatemura, and Ranganathan, in the field of database updating, teach configuring, responsive to the request indicating the partitioning instructions for the materialization of writes indicated in committed transaction entries of a journal directed to the first data object, a plurality of materialization nodes and write appliers for respective partitions of the first data object in accordance with the partitioning instructions, including a first materialization node and a first write applier for a first partition of the first data object and a second materialization node and a second write applier for a second partition of the first data object, wherein the first write applier is configured to identify a first set of writes corresponding to the first partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified first set of writes to the first partition of the first data object at the first materialization node, and wherein the second write applier is configured to identify a second set of writes corresponding to the second partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified second set of writes to the second partition at the second materialization node (Rice, abstract, figure 5, [0047, 0069, 0111, 0131], note configuring multiple transaction engines and query optimizers in response of the current partitioning policy, which is interpreted as configuring write appliers since the query optimizers operate to enhance execution of writing data objects and data is written from more than one source; note that when applying the partitioning policy sending replication messages to the nodes to create or update the database objects for the newly applied partitioning policy, which is interpreted as configuring, in response to the request indication the partitioning instructions for the materialization of writes directed to the first data object, a plurality of materialization nodes; note using the query optimizer determine how to execute a query for the respective partitions, which is interpreted as configuring the write appliers to apply writes to a respective partition of the first data object at a respective one of the materialization nodes, which would be done for all queries including when synchronizing nodes that would include committed transaction entries; note pruning to ignore portions of a table not relevant to the request is interpreted as configuration of a materialization node in response to the request) (Tatemura, figure 2, [0049], note the write transaction are stored to a journal/log and then the journal/log is accessed for the materialization of writes indicated in the journal/log entries.  When combined with the previously cited reference, this would be for the writes as taught by Rice) (Ranganathan, figure 3, [0015-0021], note the use of multiple nodes and query execution plans to execute SQL statements from on the database for a single query.  When combined with the previous references this would be used with the TE nodes and transaction journal as taught by Rice and Tatemura).
It would have been obvious to one of ordinary skill in the art before the effective date of filing, with the teachings of the parent reference (US10031935), Rice, Tatemura, and Ranganathan to modify the parent reference to include the configuration and Journal usage as taught by Rice, Tatemura, and Ranganathan because this would improve data integrity, efficient transactional processing, and enhance system performance (Rice, [0047]) (Tatemura, [0009, 0231]) (Ranganathan, [0003]).

Application 16/042,884
Patent 10,031,935 (application 14/833,003)
21. A system, comprising: one or more computing devices including respective processors and memory to implement a control plane component for a distributed storage system, the control plane component to: receive, from a client via a programmatic interface provided by the control plane component, a request indicating partitioning instructions for materialization of writes indicated in committed transaction entries of a journal and directed to a first data object of the distributed storage system; configure, responsive to the request indicating the partitioning instructions for the materialization of writes indicated in committed transaction entries of a journal and directed to the first data object, a plurality of materialization nodes and write appliers for respective partitions of the first data object in accordance with the partitioning instructions, including a first materialization node and a first write applier for a first partition of the first data object a second materialization node and a second write applier for a second partition of the first data object, wherein the first write applier is configured to identify a first set of writes corresponding to the first partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified a first set of writes to the first partition of the first data object at the first materialization node, and wherein the second write applier is configured to identify a second set of writes corresponding to the second partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified second set of writes to the second partition of the first data object at the second materialization node; and send an acknowledgement of the request indicating the partitioning instructions for the materialization of the writes indicated in committed transaction entries of a journal and directed to the first data object to the client.  
1. A system, comprising: one or more control plane components instantiated at one or more computing devices of a distributed database; wherein the one or more control plane components are configured to: implement one or more programmatic interfaces enabling submission of materialization configuration requests associated with one or more data objects; based at least in part on a materialization configuration request received via a particular programmatic interface of the one or more programmatic interfaces, determine a partitioning policy for the materialization of writes directed to a first data object of the distributed database, wherein writes directed to the distributed database are indicated in committed transaction entries appended to a journal by a journal manager in accordance with an optimistic concurrency control mechanism, wherein the partitioning policy indicates one or more of (a) an attribute value based partitioning rule for the first data object, or (b) an attribute group based partitioning rule for the first data object; identify, using the partitioning policy, at least a first set of one or more materialization nodes corresponding to respective partitions of the first data object, including a first materialization node corresponding to a first partition; initiate a propagation of writes corresponding to the first partition from the journal to the first materialization node by a first write applier; and transmit an indication that the particular materialization configuration request has been fulfilled.
24. The system of claim 21, wherein the one or more computing devices implement the control plane component to: in response to another request indicating partitioning instructions for materialization of writes directed to a different data object, instantiate a materialization node at which at least one partition of the different data object is to be materialized.  
5. The system as recited in claim 1, wherein the one or more control plane components are configured to: in response to a second materialization configuration request, instantiate a materialization node at which at least one partition of a different data object is to be materialized.
27. The system of claim 21, wherein the request indicates a function to be applied to a value of an attribute of the first data object to select a materialization node for a write indicated in the journal.
2. The system as recited in claim 1, wherein the materialization configuration request indicates a function to be applied to a value of a particular attribute of the first data object to select a materialization node for a write indicating in a committed transaction entry.
28. A method, comprising: performing, by a control plane component implemented at one or more computing devices of a distributed storage system: receiving, from a client via a programmatic interface provided by the control plane component, a request indicating partitioning instructions for materialization of writes indicated in committed transaction entries of a journal and directed to a first data object of the distributed storage system; configure, responsive to the request indicating the partitioning instructions for the materialization of writes indicated in committed transaction entries of a journal and directed to the first data object, a plurality of materialization nodes and write appliers for respective partitions of the first data object in accordance with the partitioning instructions, including a first materialization node and a first write applier for a first partition of the first data object a second materialization node and a second write applier for a second partition of the first data object, wherein the first write applier is configured to identify a first set of writes corresponding to the first partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified a first set of writes to the first partition of the first data object at the first materialization node, and wherein the second write applier is configured to identify a second set of writes corresponding to the second partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified second set of writes to the second partition of the first data object at the second materialization node; and send an acknowledgement of the request indicating the partitioning instructions for the materialization of the writes indicated in committed transaction entries of a journal and directed to the first data object to the client.  
1. A system, comprising: one or more control plane components instantiated at one or more computing devices of a distributed database; wherein the one or more control plane components are configured to: implement one or more programmatic interfaces enabling submission of materialization configuration requests associated with one or more data objects; based at least in part on a materialization configuration request received via a particular programmatic interface of the one or more programmatic interfaces, determine a partitioning policy for the materialization of writes directed to a first data object of the distributed database, wherein writes directed to the distributed database are indicated in committed transaction entries appended to a journal by a journal manager in accordance with an optimistic concurrency control mechanism, wherein the partitioning policy indicates one or more of (a) an attribute value based partitioning rule for the first data object, or (b) an attribute group based partitioning rule for the first data object; identify, using the partitioning policy, at least a first set of one or more materialization nodes corresponding to respective partitions of the first data object, including a first materialization node corresponding to a first partition; initiate a propagation of writes corresponding to the first partition from the journal to the first materialization node by a first write applier; and transmit an indication that the particular materialization configuration request has been fulfilled.
31. The method of claim 28, further comprising: in response to another request indicating partitioning instructions for materialization of writes directed to a different data object, instantiating a materialization node at which at least one partition of the different data object is to be materialized.
5. The system as recited in claim 1, wherein the one or more control plane components are configured to: in response to a second materialization configuration request, instantiate a materialization node at which at least one partition of a different data object is to be materialized.
35. One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors implement a control plane component of a distributed storage system, the control plane component to: receive, from a client via a programmatic interface provided by the control plane component, a request indicating partitioning instructions for materialization of writes indicated in committed transaction entries of a journal and directed to a first data object of the distributed storage system; configure, responsive to the request indicating the partitioning instructions for the materialization of writes indicated in committed transaction entries of a journal and directed to the first data object, a plurality of materialization nodes and write appliers for respective partitions of the first data object in accordance with the partitioning instructions, including a first materialization node and a first write applier for a first partition of the first data object a second materialization node and a second write applier for a second partition of the first data object, wherein the first write applier is configured to identify a first set of writes corresponding to the first partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified a first set of writes to the first partition of the first data object at the first materialization node, and wherein the second write applier is configured to identify a second set of writes corresponding to the second partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified second set of writes to the second partition of the first data object at the second materialization node; and send an acknowledgement of the request indicating the partitioning instructions for the materialization of the writes indicated in committed transaction entries of a journal and directed to the first data object to the client.  
1. A system, comprising: one or more control plane components instantiated at one or more computing devices of a distributed database; wherein the one or more control plane components are configured to: implement one or more programmatic interfaces enabling submission of materialization configuration requests associated with one or more data objects; based at least in part on a materialization configuration request received via a particular programmatic interface of the one or more programmatic interfaces, determine a partitioning policy for the materialization of writes directed to a first data object of the distributed database, wherein writes directed to the distributed database are indicated in committed transaction entries appended to a journal by a journal manager in accordance with an optimistic concurrency control mechanism, wherein the partitioning policy indicates one or more of (a) an attribute value based partitioning rule for the first data object, or (b) an attribute group based partitioning rule for the first data object; identify, using the partitioning policy, at least a first set of one or more materialization nodes corresponding to respective partitions of the first data object, including a first materialization node corresponding to a first partition; initiate a propagation of writes corresponding to the first partition from the journal to the first materialization node by a first write applier; and transmit an indication that the particular materialization configuration request has been fulfilled.
38. The one or more non-transitory computer-accessible storage media as recited in claim 35, wherein the program instructions implement the control plane component to: in response to another request indicating partitioning instructions for materialization of writes directed to a different data object, instantiate a materialization node at which at least one partition of the different data object is to be materialized.
5. The system as recited in claim 1, wherein the one or more control plane components are configured to: in response to a second materialization configuration request, instantiate a materialization node at which at least one partition of a different data object is to be materialized.
40. The one or more non-transitory computer-accessible storage media as recited in claim 35, wherein the request indicates a function to be applied to a value of an attribute of the first data object to select a materialization node for a write indicated in the journal.
2. The system as recited in claim 1, wherein the materialization configuration request indicates a function to be applied to a value of a particular attribute of the first data object to select a materialization node for a write indicating in a committed transaction entry.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-31, 33-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US2016/0350392), hereinafter Rice, in view of Tatemura et al. (US2013/0110767), hereinafter Tatemura, and Ranganathan et al. (US20100198855), hereinafter Ranganathan.

Regarding Claim 21:
Rice teaches:
	A system, comprising: one or more computing devices including respective processors and memory to implement a control plane component for a distributed storage system (Rice, figures 2a-2b and 5), the control plane component to:
receive, from a client via a programmatic interface provided by the control plane component, a request indicating partitioning instructions for materialization of writes and directed to a first data object of the distributed storage system (Rice, abstract, figure 5, [0023, 0076, 0153-0154], receive request to update/write of a data object which indicates partitioning instructions; note distributed storage system);
configure, responsive to the request indicating the partitioning instructions for the materialization of the writes directed to the first data object, a plurality of materialization nodes and write appliers for respective partitions of the first data object in accordance with the partitioning instructions, including a first materialization node and a first write applier for a first partition of the data object and a second materialization node and a second write applier for a second partition, wherein the first write applier is configured to identify a first set of writes corresponding to the first partition of the first data object according to the partition instructions, and apply the identified a first set of writes to the first partition of the first data object at the first materialization node, and wherein the second write applier is configured to identify a second set of writes corresponding to the second partition, and apply the identified second set of writes to the second partition at the second materialization node (Rice, abstract, figure 5, [0047, 0069, 0111, 0131], note configuring multiple transaction engines and query optimizers in response of the current partitioning policy, which is interpreted as configuring write appliers since the query optimizers operate to enhance execution of writing data objects and data is written from more than one source; note that when applying the partitioning policy sending replication messages to the nodes to create or update the database objects for the newly applied partitioning policy, which is interpreted as configuring, in response to the request indication the partitioning instructions for the materialization of writes directed to the first data object, a plurality of materialization nodes; note using the query optimizer determine how to execute a query for the respective partitions, which is interpreted as configuring the write appliers to apply writes to a respective partition of the first data object at a respective one of the materialization nodes, which would be done for all queries including when synchronizing nodes that would include committed transaction entries; note pruning to ignore portions of a table not relevant to the request is interpreted as configuration of a materialization node in response to the request); and 
send an acknowledgement of the request to the client indicating the partitioning instructions for the materialization of the writes directed to the first data object (Rice, [0055, 0129], note acknowledging the commit).
While Rice teaches materialization of writes, Rice doesn’t specifically teach materialization of writes indicated in committed transaction entries of a journal and apply writes from committed transaction entries of a journal to a respective partition and while Rice teaches multiple materialization nodes and write appliers Rice doesn’t specifically teach a second materialization node and a second write applier for a second partition of the first data object, and wherein the second write applier is configured to identify a second set of writes corresponding to the second partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified second set of writes to the second partition of the first data object at the second materialization node.  However, Tatemura is in the same field of endeavor, data management, and Tatemura teaches:
identification and materialization of writes indicated in committed transaction entries of a journal (Tatemura, figure 2, [0049], note the write transaction are stored to a journal/log and then the journal/log is accessed for the materialization of writes indicated in the journal/log entries.  When combined with the previously cited reference, this would be for the writes corresponding to the first partition of the first data object according to the partitioning instructions as taught by Rice);
apply the identified first and second set writes to the first partition and second partitions of the first data object at the first and second materialization node (Tatemura, figure 2, [0049], note the write transaction are stored to a journal/log and then the journal/log is accessed for the materialization of writes indicated in the journal/log entries.  When combined with the previously cited reference, this would be for the writes to the partitions for the data objects as taught by Rice);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tatemura as modified because this would improve the efficiency and performance (Tatemura, [0009, 0231]). 
While Rice as modified teaches multiple materialization nodes and write appliers, Rice as modified doesn’t specifically teach a second materialization node and a second write applier for a second partition of the first data object, and wherein the second write applier is configured to identify a second set of writes corresponding to the second partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified second set of writes to the second partition of the first data object at the second materialization node.  However, Ranganathan is in the same field of endeavor, data management, and Ranganathan teaches:
a second materialization node and a second write applier for a second partition of the first data object, and wherein the second write applier is configured to identify a second set of writes corresponding to the second partition of the first data object from the committed transaction entries of the journal according to the partitioning instructions, and apply the identified second set of writes to the second partition of the first data object at the second materialization node (Ranganathan, figure 3, [0015-0021], note the use of multiple nodes and query execution plans to execute SQL statements from on the database for a single query.  When combined with the previous references this would be used with the TE nodes and transaction journal as taught by Rice and Tatemura).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ranganathan as modified because this would improve the performance of the system (Ranganathan, [0003]). 

Regarding Claim 22:
Rice as modified shows the system as disclosed above;
Rice as modified further teaches:
wherein the one or more computing devices implement the control plane component to: responsive to a change in a data materialization workload for the plurality of materialization nodes, add one or more materialization nodes to or remove one or more materialization nodes from the plurality of materialization nodes (Rice, [0033, 0043], note adding more nodes to “scale out” or increase database performance).

Regarding Claim 23:
Rice as modified shows the system as disclosed above;
Rice as modified further teaches:
wherein the one or more computing devices implement the control plane component to: assign, based on the partitioning instructions, an initial number of the materialization nodes to configure for the first data object (Rice, [0026, 0037, 0047, 0070], note partitioning policy defines the initial number of nodes for the first data object).

Regarding Claim 24:
Rice as modified shows the system as disclosed above;
Rice as modified further teaches:
wherein the one or more computing devices implement the control plane component to: in response to another request indicating partitioning instructions for materialization of writes directed to a different data object, instantiate a materialization node at which at least one partition of the different data object is to be materialized (Rice, abstract, figure 5, [0047, 0069, 0076, 0153-0154], receive request to update/write of a data object which indicates partitioning instructions for each request; note an optimizer is configured in response to receiving a request, e.g. a query, to apply the request, e.g. writes; note pruning to ignore portions of a table not relevant to the request is interpreted as configuration of a materialization node in response to the request; note this is done for each request for different data objects).

Regarding Claim 26:
Rice as modified shows the system as disclosed above;
Rice as modified further teaches:
wherein the request indicates a performance criterion to be used to trigger a creation of an additional partition of the first data object (Rice, [0033], note adding more nodes to “scale out” or increase database performance, which is interpreted as a performance criterion).

Regarding Claim 27:
Rice as modified shows the system as disclosed above;
Rice as modified further teaches:
wherein the request indicates a function to be applied to a value of an attribute of the first data object to select a materialization node for a write indicated in the journal (Rice, [0025, 0046], note write and update operations as various functions to be applied) (Tatemura, figure 2, [0049], note the write transaction are stored to a journal/log and then the journal/log is accessed for the materialization of writes indicated in the journal/log entries.  When combined with the previously cited reference, this would be for the writes as taught by Rice);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tatemura as modified because this would improve the efficiency and performance (Tatemura, [0009, 0231]).

Claim 28 discloses substantially the same limitations as claim 21 respectively, except claim 28 is directed to a method while claim 21 is directed to a system. Therefore claim 28 is rejected under the same rationale set forth for claim 21.

Claim 29 discloses substantially the same limitations as claim 22 respectively, except claim 29 is directed to a method while claim 22 is directed to a system. Therefore claim 29 is rejected under the same rationale set forth for claim 22.

Claim 30 discloses substantially the same limitations as claim 23 respectively, except claim 30 is directed to a method while claim 23 is directed to a system. Therefore claim 30 is rejected under the same rationale set forth for claim 23.

Claim 31 discloses substantially the same limitations as claim 24 respectively, except claim 31 is directed to a method while claim 24 is directed to a system. Therefore claim 31 is rejected under the same rationale set forth for claim 24.

Regarding Claim 33:
Rice as modified shows the system as disclosed above;
Rice as modified further teaches:
instantiating one or more of the plurality of materialization nodes (Rice, abstract, figure 5, [0047, 0069, 0076, 0153-0154], note receive request to update/write of a data object which indicates partitioning instructions; note an optimizer is configured in response to receiving a request, e.g. a query, to apply the request, e.g. writes; note pruning to ignore portions of a table not relevant to the request is interpreted as configuration of a materialization node in response to the request).

Regarding Claim 34:
Rice as modified shows the system as disclosed above;
Rice as modified further teaches:
wherein the request indicates a range of values of an attribute of the first data object, and wherein a portion of the first data object corresponding to the range of values is to be stored at one of the materialization nodes in accordance with the partitioning instructions (Rice, [0047, 0131], note query execution plan pruning partitions irrelevant to the query; note the example with the range of values for “region” being “KY” and pruning out the nodes that are unrelated to the “KY” region).

Claim 35 discloses substantially the same limitations as claim 21 respectively, except claim 35 is directed to a non-transitory computer-accessible storage media while claim 21 is directed to a system. Therefore claim 35 is rejected under the same rationale set forth for claim 21.

Claim 36 discloses substantially the same limitations as claim 22 respectively, except claim 36 is directed to a non-transitory computer-accessible storage media while claim 22 is directed to a system. Therefore claim 36 is rejected under the same rationale set forth for claim 22.

Claim 37 discloses substantially the same limitations as claim 23 respectively, except claim 37 is directed to a non-transitory computer-accessible storage media while claim 23 is directed to a system. Therefore claim 37 is rejected under the same rationale set forth for claim 23.

Claim 38 discloses substantially the same limitations as claim 24 respectively, except claim 38 is directed to a non-transitory computer-accessible storage media while claim 24 is directed to a system. Therefore claim 38 is rejected under the same rationale set forth for claim 24.

Claim 40 discloses substantially the same limitations as claim 27 respectively, except claim 40 is directed to a non-transitory computer-accessible storage media while claim 27 is directed to a system. Therefore claim 40 is rejected under the same rationale set forth for claim 27.

Claim Rejections - 35 USC § 103

Claim 25, 32, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Tatemura, Ranganathan, and Kesselman et al. (US20150186043), hereinafter Kesselman.

Regarding Claim 25:
Rice as modified shows the system as disclosed above;
While Rice as modified teaches data partitioning, Rice as modified doesn’t specifically teach wherein the request indicates a storage space usage criterion to be used to trigger a creation of an additional partition of the first data object.  However, Kesselman is in the same field of endeavor, database partitioning, and Kesselman teaches:
wherein the request indicates a storage space usage criterion to be used to trigger a creation of an additional partition of the first data object (Kesselman, [0006-0007], note if the shard is available or full a new shard is configured to be used for the data object, which is interpreted as a storage space usage criterion. When combined with the previously cited references this would be for the nodes as taught by Rice).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kesselman as modified because this would improve the efficiency of writing/uploading large objects (Kesselman, [0005]).

Claim 32 discloses substantially the same limitations as claim 25 or 26 respectively, except claim 32 is directed to a method while claim 25 or 26 is directed to a system. Therefore claim 32 is rejected under the same rationale set forth for claim 25 or 26.

Claim 39 discloses substantially the same limitations as claim 25 or 26 respectively, except claim 39 is directed to a non-transitory computer-accessible storage media while claim 25 or 26 is directed to a system. Therefore claim 39 is rejected under the same rationale set forth for claim 25 or 26.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beecham et al. (US9454670) and Sevilmis et al. (US2015/0370767) teach identifying writes according to partitions and partitioning instructions; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             7/29/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152